Mollison, Judge:
These are appeals for reappraisement of the value returned by the United States appraiser on an item described on each invoice as a Speed Vac packing machine, imported from Sweden. When the appeals were called for trial, counsel for the parties submitted the same upon oral stipulations, on the basis of which I find foreign value, as defined in section 402(c), Tariff Act of 1930, as amended, to be the proper basis for the determination of the value of the merchandise, and that such value, in each case, was United States $5,266, net, packed.
Judgment will issue accordingly.